Dismiss and Opinion Filed February 21, 2020




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-19-01437-CV

                    IN THE INTEREST OF T.N. AND R.N., CHILDREN

                       On Appeal from the 470th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 470-57157-2018

                             MEMORANDUM OPINION
                       Before Justices Partida-Kipness, Nowell, and Evans
                               Opinion by Justice Partida-Kipness

       This appeal challenges the trial court’s August 20, 2019 final decree of divorce. A timely

motion for new trial was filed, making the notice of appeal due November 18, 2019 or, with an

extension motion, no later than December 3, 2019. See TEX. R. APP. P. 26.1(a), 26.3. The notice

of appeal was filed November 20, 2019, within the extension period, but without the required

extension motion.

        Because the timely filing of a notice of appeal is jurisdictional, we directed appellant to

file, no later than January 21, 2020, a motion that reasonably explained the need for the extension.

See id. 10.5(b), 26.3; Brashear v. Victoria Gardens of McKinney, LLC, 302 S.W.3d 542, 545 (Tex.

App.—Dallas 2009, no pet.) (op. on reh’g). Although we cautioned appellant that failure to

comply could result in dismissal of the appeal without further notice, appellant has not complied.

See TEX. R. APP. P. 42.3(a),(c).
       We cannot deem a notice of appeal filed within the extension period timely without an

extension motion. See TEX. R. APP. P. 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).

And, without a timely filed notice of appeal, we lack jurisdiction. See Brashear, 302 S.W.3d at

545. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                /Robbie Partida-Kipness/
                                                ROBBIE PARTIDA-KIPNESS
                                                JUSTICE



191437F.P05




                                              –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 IN THE INTEREST OF T.N. AND R.N.,                  On Appeal from the 470th Judicial District
 CHILDREN                                           Court, Collin County, Texas
                                                    Trial Court Cause No. 470-57157-2018.
 No. 05-19-01437-CV         V                       Opinion delivered by Justice Partida-
                                                    Kipness, Justices Nowell and Evans
                                                    participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 21st day of February, 2020.




                                              –3–